DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate both the clamp in figure 4A and a different element in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:
a)  The limitation, “being capable of being strapped” [lines 2-3] is indefinite as it has not been positively claimed;
b)  The limitation, “extends a suitable distance” [line 3] is indefinite as the “suitable distance” has not been defined in the claim;
c)  The limitation, “next to where the athlete is traveling” is unclear as the direction from which “next to” is measured from is unclear; and 
d)  The limitation, “to avoid encroaching defined as a safe distance to avoid collision by a motorist” is verbose and unclear.
Applicant should consider the following language “the extended lighted bar defines a safe distance toward a roadway...so that a motorist is shown a safe distance for the motorist to avoid encroaching the defined 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (2012/0298887) in view of Sullivan (2018/0100646).
Stevens discloses a safety light assembly [100], comprising: an extended light bar [102] which is attachable to an athlete by being capable of being strapped [104, belt] on to the athlete [figure 1], such that the extended lighted bar [102] extends a suitable distance [defined by 106 and the length of 102] toward a surface next to where the athlete is traveling, the lighted bar defines a safe distance [this can be done using the light output, 108, or a minimum distance of the combined lengths of 106 and 102] to avoid encroaching on the athlete.  
Stevens does not disclose using the safety light assembly when the athlete is traveling next to a roadway, or that the device is used to show a motorist a safe distance.   Sullivan discloses a similar safety light which is attached to the user via a belt [100] having light sources [104] which directs light toward a roadway next to where the athlete is traveling.  Sullivan teaches that a hazard of running at night is being struck by a vehicle that does not see the runner.  Inherently the device of Sullivan shows the motorist a safe distance for the motorist to avoid encroaching to avoid collision with the athlete. It would have been obvious to one of ordinary skill in the art at the time the invention was made to using the safety light assembly of Stevens when the athlete is traveling next to a roadway, as taught by Sullivan to show motorist a safe distance for the motorist to avoid encroaching to avoid collision with the athlete.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sutton (2014/0098523) disclose a lighted safety belt for use close to traffic.
Barker (2006/0235314) disclose a lighted safety belt for use by athletes.
Atlee (6,056,412) disclose a lighted safety belt for use by athletes.
DeVera (6,024,464) discloses a harness having an extended lighting device.
Tomich (5,892,445) discloses a belt having an extended lighting device.
Gallegos (4,849,863) disclose a lighted safety belt for use by athletes.
Weber (3,122,736) discloses a belt having an extended lighting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875